LUMBARD, Circuit Judge
(concurring):
I concur in affirming the judgment of the district court.
First, the district court had jurisdiction. Appellee’s constitutional claim was “substantial” under Hagans v. Lavine, 415 U.S. 528, 94 S.Ct. 1372, 39 L.Ed.2d 577 (1974), because previous decisions do not foreclose the claim that the New York practice complained of is not rationally related to a legitimate state interest, and because that policy, whose effect is to take from Lulu Riddick an amount that, in fact, she may not receive from Eugene Riddick, is not “so patently rational as to require no meaningful consideration.” Id. at 541, 94 S.Ct. at 1381. Thus, the claim was of sufficient substance to justify the district court in taking jurisdiction, even though a further and fuller consideration would probably reveal that the claim has no merit, as the state statute does have a rational relation to a reasonable and economic operation of the state’s welfare system.
Second, the district court was therefore required to determine the claim that the state practice conflicted with the federal statute and its regulations. I agree with Judge Bartels that the district court was correct in holding that a conflict existed and that the state must be enjoined from reducing the allowance for Constance Rid-dick.